                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

                                      PORTLAND DIVISION



DWAYNE F.,1

                       Plaintiff,                              Case No. 3:18-cv-01821-YY

       v.
                                                               OPINION AND ORDER
COMMISSIONER SOCIAL SECURITY
ADMINISTRATION,

                      Defendant.


YOU, Magistrate Judge:

       Plaintiff Dwayne F. seeks judicial review of the final decision by the Commissioner of

Social Security (“Commissioner”) denying his application for Disability Insurance Benefits

(“DIB”) under Title II of the Social Security Act (“Act”), 42 U.S.C. §§ 401-433. This court has

jurisdiction to review the Commissioner’s final decision pursuant to 42 U.S.C. §§ 405(g) and

1383(g)(3). For the reasons set forth below, the Commissioner’s decision is AFFIRMED.




1
 In the interest of privacy, the court uses only plaintiff’s first name and the initial of his surname
and does the same for other individuals whose identification could affect plaintiff’s privacy.
1 – OPINION AND ORDER
                                  PROCEDURAL HISTORY

       Plaintiff filed an application for DIB on June 4, 2015, alleging a disability onset date of

December 30, 2006. Tr. 127. His date last insured was September 30, 2012. Tr. 41. The

Commissioner denied plaintiff’s initial application for benefits, and apparently plaintiff did not

seek a decision on reconsideration. See Tr. 13. Plaintiff requested a hearing before an

Administrative Law Judge (“ALJ”), which convened on October 4, 2017. Tr. 25-40. After

receiving testimony from plaintiff and a vocational expert, ALJ Steve Lynch issued a November

2, 2017 decision finding plaintiff not disabled within the meaning of the Act. Tr. 13-18. The

Appeals Council denied plaintiff’s request for review on August 9, 2018, making the ALJ’s

decision the final decision of the Commissioner, subject to review by this court. Tr. 1-3; 42

U.S.C. § 405(g); 20 C.F.R. § 422.210.

                                   STANDARD OF REVIEW

       The reviewing court must affirm the Commissioner’s decision if it is based on proper

legal standards and the findings are supported by substantial evidence in the record. 42 U.S.C. §

405(g); Lewis v. Astrue, 498 F.3d 909, 911 (9th Cir. 2007). This court must weigh the evidence

that supports and detracts from the ALJ’s conclusion and “‘may not affirm simply by isolating a

specific quantum of supporting evidence.’” Garrison v. Colvin, 759 F.3d 995, 1009-10 (9th Cir.

2014) (quoting Lingenfelter v. Astrue, 504 F.3d 1028, 1035 (9th Cir. 2007)). This court may not

substitute its judgment for that of the Commissioner when the evidence can reasonably support

either affirming or reversing the decision. Parra v. Astrue, 481 F.3d 742, 746 (9th Cir. 2007).

Instead, where the evidence is susceptible to more than one rational interpretation, the

Commissioner’s decision must be upheld if it is “supported by inferences reasonably drawn from




2 – OPINION AND ORDER
the record.” Tommasetti v. Astrue, 533 F.3d 1035, 1038 (9th Cir. 2008) (citation omitted); see

also Lingenfelter, 504 F.3d at 1035.

                                  SEQUENTIAL ANALYSIS

       Disability is the “inability to engage in any substantial gainful activity by reason of any

medically determinable physical or mental impairment which can be expected to result in death

or which has lasted or can be expected to last for a continuous period of not less than 12

months.” 42 U.S.C. § 423(d)(1)(A). The ALJ engages in a five-step sequential inquiry to

determine whether a claimant is disabled within the meaning of the Act. 20 C.F.R. §§ 404.1520,

416.920; Lounsburry v. Barnhart, 468 F.3d 1111, 1114 (9th Cir. 2006) (discussing Tackett v.

Apfel, 180 F.3d 1094, 1098-99 (9th Cir. 1999)).

       At step one, the ALJ found plaintiff had not engaged in substantial gainful activity since

his alleged onset date, December 30, 2006. Tr. 15. At step two, the ALJ determined plaintiff did

not have any severe impairments. Tr. 15-16. Accordingly, the ALJ did not proceed further with

the five-step sequential analysis and determined plaintiff was not disabled within the meaning of

the Act.

                                          DISCUSSION

       Plaintiff contends the ALJ erroneously rejected (1) his subjective symptom testimony,

and (2) lay witness testimony provided by his mother.

I.     Subjective Symptom Testimony

       A.      Hearing Testimony

       At the hearing, plaintiff’s counsel explained that he was unable to obtain all of plaintiff’s

medical records because they were destroyed by the treating hospital. Tr. 27. Counsel described

that during the relevant time period—after December 30, 2006—plaintiff had been hospitalized



3 – OPINION AND ORDER
for psychiatric treatment and a suicide attempt, but he was unsure on the date. Id. Counsel

candidly noted that plaintiff’s medical evidence was “about the most spartan chart list” he had

ever seen. Tr. 28.

       Plaintiff testified that he had been depressed for his entire life, and it became debilitating

when his business failed in 2006. Tr. 29. He explained that he separated from his wife in 2012

and moved to Oregon in 2016. Tr. 30. Plaintiff described that between 2006 and 2012, he did

not work, and was so depressed he was unable to function, having been drained of desire,

ambition, and motivation “to do anything.” Tr. 31. Plaintiff also testified that he was hit by a

truck in 2000, which caused physical injuries, and he lost his health insurance. Tr. 33, 37.

Plaintiff, however, was able to travel to Europe in 2012 to research his ancestry. Tr. 33. He also

described suffering a stroke in 2012. Tr. 39.

       Plaintiff asserted that he had tried mental health medications, but nothing was effective.

Tr. 34. Apparently, plaintiff was treated by a psychiatrist for six months. Tr. 35. Thereafter,

plaintiff did not seek mental health treatment, although a primary care provider subscribed

antidepressants for him. Tr. 36-37.

       B.      Relevant Law

       A two-step process is employed for evaluating a claimant’s testimony regarding the

severity and limiting effect of the claimant’s symptoms. Vasquez v. Astrue, 572 F.3d 586, 591

(9th Cir. 2009). “First, the ALJ must determine whether the claimant has presented objective

medical evidence of an underlying impairment ‘which could reasonably be expected to produce

the pain or other symptoms alleged.’” Lingenfelter, 504 F.3d at 1036 (quoting Bunnell v.

Sullivan, 947 F.2d 341, 344 (9th Cir. 1991) (en banc)). When doing so, “the claimant need not

show that her impairment could reasonably be expected to cause the severity of the symptom she



4 – OPINION AND ORDER
has alleged; she need only show that it could reasonably have caused some degree of the

symptom.” Smolen v. Chater, 80 F.3d 1273, 1282 (9th Cir. 1996).

       “Second, if the claimant meets this first test, and there is no evidence of malingering, ‘the

ALJ can reject the claimant’s testimony about the severity of [the claimant’s] symptoms only by

offering specific, clear and convincing reasons for doing so.’” Lingenfelter, 504 F.3d at

1036 (quoting Smolen, 80 F.3d at 1281). A general assertion that the claimant is not credible is

insufficient; the ALJ must “state which . . . testimony is not credible and what evidence suggests

the complaints are not credible.” Dodrill v. Shalala, 12 F.3d 915, 918 (9th Cir. 1993). The

reasons proffered must be “sufficiently specific to permit the reviewing court to conclude that the

ALJ did not arbitrarily discredit the claimant’s testimony.” Orteza v. Shalala, 50 F.3d 748, 750

(9th Cir. 1995) (internal citation omitted). If the “ALJ’s credibility finding is supported by

substantial evidence in the record, [the court] may not engage in second-guessing.” Thomas v.

Barnhart, 278 F.3d 947, 959 (9th Cir. 2002) (citation omitted).

       Effective March 28, 2016, the Commissioner superseded Social Security Ruling (“SSR”)

96-7p, governing the assessment of a claimant's “credibility,” and replaced it with

SSR 16-3p. See SSR 16-3p, available at 2016 WL 1119029. SSR 16-3p eliminated the

reference to “credibility,” clarified that “subjective symptom evaluation is not an examination of

an individual’s character,” and required the ALJ to consider all of the evidence in an individual’s

record when evaluating the intensity and persistence of symptoms. Id. at *1-2. The ALJ must

examine “the entire case record, including the objective medical evidence; an individual’s

statements about the intensity, persistence, and limiting effects of symptoms; statements and

other information provided by medical sources and other persons; and any other relevant

evidence in the individual’s case record.” Id. at *4.



5 – OPINION AND ORDER
       C.      Analysis

       The ALJ found that plaintiff had two medically determinable impairments, GERD and

hyperlipidemia, but that neither was “severe” within the meaning of the Act. Tr. 16. Therefore,

the ALJ did not proceed beyond step two of the sequential analysis. Tr. 15-16. The ALJ noted

plaintiff’s symptom allegations, including stroke, diabetes, hypertension, high blood pressure,

status post shoulder surgery, back problems, depression, neuropathy, and stomach problems.

However, the ALJ found that “the medical record revealed no medical evidence during the

period of consideration to support his claims.” Tr. 17. Accordingly, although the ALJ found that

plaintiff’s “medically determinable impairments could reasonably be expected to cause the

alleged symptoms,” his allegations were not consistent with the medical evidence. Tr. 18.

       Generally, an ALJ may discount a claimant’s symptom testimony if it is inconsistent with

the claimant’s activities, or if the claimant’s participation in everyday activities indicates

capacities that are transferrable to a work setting. Orn v. Astrue, 495 F.3d 625, 639 (9th Cir.

2007); Molina v. Astrue, 674 F.3d 1104, 1112-13 (9th Cir. 2012). A claimant, however, need not

be utterly incapacitated to receive disability benefits, and sporadic completion of minimal

activities is insufficient to support a negative finding. Vertigan v. Halter, 260 F.3d 1044, 1050

(9th Cir. 2001); see also Reddick v. Chater, 157 F.3d 715, 722 (9th Cir. 1998).

       The ALJ rejected plaintiff’s symptom complaints over the relevant period because: (1)

there was a lack of objective medical evidence of severe impairment or functional limitations, (2)

the record demonstrated “fairly strong” activities of daily living (“ADLs”), and (3) the medical

record was devoid of evidence of treatment. Tr. 17. Plaintiff assigns error based on the ALJ’s

purported “cherry-picking” of the extant record. As plaintiff’s counsel conceded at the hearing,

however, the medical record provided by plaintiff is notably thin. The handful of medical chart



6 – OPINION AND ORDER
notes produced during the relevant period appears to reflect that plaintiff’s providers prescribed a

number of medications, but the handwriting is difficult to read. Additionally, few of the chart

notes reflects anything resembling objective medical examination results. Those notes that

recorded physical examination results were, without exception, normal. Tr. 226, 230, 233, 239,

247, 250, 261, 264. Indeed, the court is unable to discern any evidence of functional limitation

in the chart notes during the relevant time period. Accordingly, to the extent the ALJ invoked a

lack of objective medical evidence as a basis to discredit plaintiff’s symptom allegations, the

rationale was valid. Burch v. Barnhart, 400 F.3d 676, 680-81 (9th Cir. 2005).

       In addition, the ALJ found plaintiff’s symptom allegations inconsistent with his ADLs.

The ALJ determined that plaintiff’s activity level was “pretty strong.” Tr. 17. For example,

plaintiff testified that he was able to travel to Europe to do research on his family ancestry.2 Tr.

33, 37. The ALJ noted that plaintiff was able to perform personal hygiene, prepare meals, and

operate a motor vehicle. Tr. 17, 166. In the context of so little evidence of any level of physical

or mental impairment over the relevant period, the ALJ’s finding, though brief, is supported by

substantial evidence on this record. Even assuming plaintiff’s alternative interpretation of the

record is reasonable, the court is bound to uphold the ALJ’s rational determinations as to

plaintiff’s activity level. Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1193 (9th Cir.

2004) (citation omitted).

        Further, the ALJ repeatedly noted that plaintiff did not receive treatment for his alleged

symptoms during the relevant time period. Tr. 17-18. The Ninth Circuit has “long held that the



2
  Plaintiff asserts that it is improper to consider plaintiff’s European vacation because the ALJ
did not expressly invoke it in his decision. Pl.’s Reply at 3 (ECF No. 20). Although the court
does not rely on the testimony in affirming the ALJ’s decision, it is not inappropriate to note the
trip in reviewing the record as a whole for substantial evidence. Biestek v. Berryhill, 139 S.Ct.
1148, 1154 (2019).
7 – OPINION AND ORDER
adjudicator may properly rely on unexplained or inadequately explained failure to seek treatment

or to follow a prescribed course of treatment.” Molina, 674 F.3d at 1113 (citation omitted). As

noted, although chart notes from the relevant period appear to reflect continuing prescription of

medications, the notes fail to report any continuing treatment beyond those conservative

measures.

        Moreover, to the degree plaintiff followed the conservative treatment regimen, the few

objective findings reflect no abnormalities, suggesting that the medications were effective. See

Warre v. Comm’r of Soc. Sec. Admin., 439 F.3d 1001, 1006 (9th Cir. 2006) (“Impairments that

can be controlled effectively with medication are not disabling[.]”). Plaintiff’s assertion that he

was hospitalized for psychiatric treatment and a suicide attempt are simply unsupported by the

record. See 20 C.F.R. § 404.1512(a) (“[Y]ou [the claimant] have to prove to us that you are

blind or disabled.”); Social Security Ruling (“SSR”) 16-3p, at *4, available at 2017 WL

5180304 (“We will not find an individual disabled based on alleged symptoms alone.”).

Similarly, plaintiff’s assertion that he was denied a second opportunity to attend a consultative

examination after failing to appear for his initial scheduled consultative examination is

unavailing. 20 C.F.R. § 404.1518(a) (“If you are applying for benefits and do not have a good

reason for failing or refusing to take part in a consultative examination or test which we arrange

for you . . . we may find that you are not disabled or blind.”).

        In sum, the ALJ’s assessment of plaintiff’s subjective symptoms was not erroneous on

this record.




8 – OPINION AND ORDER
II.    Lay Witness Evidence

       A.      Lay Witness Testimony

       The record in this case was supplemented by an adult function report that was completed

by plaintiff’s mother and submitted with plaintiff’s application materials. Tr. 174-181.

Plaintiff’s mother indicated plaintiff does very little “because he is unable to do normal things.”

Tr. 175. She appeared to indicate, however, that contrary to plaintiff’s own written testimony, he

cannot perform most personal care activities. Compare Tr. 166 with Tr. 175. Her testimony is

also inconsistent with the objective medical evidence, which does not reflect any limitations in

those areas. Similarly, she noted that plaintiff does not prepare any meals, contrary to his own

testimony. See Tr. 176. She also indicated plaintiff’s ability to drive was limited by pain in his

shoulder and hands, which contradicts plaintiff’s own testimony and is inconsistent with the

record, which reflects no such limitations. Compare Tr. 170 (doesn’t drive when taking

medications due to side effects) with Tr. 177 (doesn’t drive due to pain).

       The legal standard for rejecting lay witness testimony is quite low: an ALJ must merely

provide “reasons that are germane to each witness.” Rounds v. Comm’r, 807 F.3d 996, 1007 (9th

Cir. 2015) (quoting Molina, 674 F.3d at 1114). Here, the ALJ met that bar by addressing

plaintiff’s mother’s testimony specifically, and by providing reasons germane to her for rejecting

it.3

///

///

///




3
  The court does not rely on one of the rationales provided by the ALJ, that is, that their familial
relationship called into question the reliability of her statements.
9 – OPINION AND ORDER
                                   CONCLUSION

     The Commissioner’s decision is AFFIRMED for the reasons set forth above.

     IT IS SO ORDERED.

     DATED March 4, 2020.

                                                               /s/ Youlee Yim You
                                                        Youlee Yim You
                                                        United States Magistrate Judge




10 – OPINION AND ORDER
